                   Case 7:18-cv-06712-KMK-PED Document 48 Filed 01/30/20 Page 1 of 5

                                 ~ JASNE & FLORIO,i.L.P.
                                          Attorneys & Counselors at Law
                                            30 Glenn Street - Suite 103
                                          White Plains, New York 10603
                                               Tel: (914) 997-1212               MEMO ENDORSED
                                               Fax: (914) 682-8692
                                           E-mail: jf@jasneflorio.com
Hugh G. Jasne, NY                Service by Electronic Means of Any Document
Daniel F. Florio, Jr., NY & CT   Without Written Authorization Is Not Accepted

                                                            January 30, 2020

    Honorable Kenneth M. Karas
    United States District Court, SDNY                      Via PACER
    300 Quarropas Street, Chambers 533
    White Plains, New York 10601

             Re:       Arch Specialty Insurance Company v. TDL Restoration, Inc.,
                       18-cv-06712-KMK-PED

    Dear Honorable Judge Karas:

            As Your Honor's records should reflect this office represents the Defendant in this matter. Please
    accept this letter in Opposition to the letter motion of the Plaintiff submitted in accord with the schedule of
    the Court and under PACER Docs. #46 and #4 7.

           As Your Honor might assume, the Defendants disagree with the assessment of the Plaintiff, for the
    reasons hereinbelow.

            Initially, the law on Summary Judgment is well settled and is briefly stated herein for completeness,
    in that while the law as to Summary Judgment is not at issue herein, the role of the Rosenzweig agency is
    at issue and certainly not nearly as clear-cut given these circumstances.

             It is certainly understood that the initial premium was an estimate, but what is not so clear is the
    reasoning behind an increase in the premium of an additional $171 ,339 bringing the total premium to
    $219,088 from an initial estimate of $47,749. This increase begs the question of how and why was the
    original estimate calculated, and what role, if any did the agent play in this increase, and the basis and legal
    liability therefor.

            To the credit of Arch, it has been agreed that they will "walk the Defendant" through their audit, to
    assist the Defendant in understanding how they reach a claim that quite frankly the undersigned nor the
    Defendant can replicate even from the audit which has been provided, however at present the Defendant
    contests the "audit findings" of the Plaintiff.

            Before proceeding however, it must be pointed out that notwithstanding the fact that claim of the
    validity of the payment of the $171, 339 is contested, the records of TDL seem to indicate there was
    additional premiums paid. Unfortunately the records are not clear at all. Annexed hereto is a schedule
    showin what is believed to be additional payments totaling $80,518.42 and also a transaction record from
             9
    TDL showing the payment of the additional preml.um and the fees and charges of th~ Mffl~lill!it ~91'!1W!1Ph
    14 of3 .6% and 0.2% and while the math is not exact in that 3.8% of $171 ,339 is $6,510.82 the records in
    the Transaction record show $6,476.61 plus the $171,339, it appears that the numbers correspond.
                     Case 7:18-cv-06712-KMK-PED Document 48 Filed 01/30/20 Page 2 of 5

- - - -"---"
       Ar,,_,.c=-
               h =S,pecialty Insurance Company v. TDL Restoration, Inc., 18-cv-06712-KMK-PED
       Letter in Opposition to Summary Judgment by Defendant TDL - January 30, 2020
       Page -2

                 Thus, to be clear, there are two additional exhibits which are still being reviewed:

         First a list of payments totaling $80,518.42, which payment appears to have been partially credited at best
         and
         Second, a Transaction record, however the problem of course is that the Transaction record is admittedly
         not proof of payment, though efforts to validate that payment(s) are ongoing.

                As to the broker, assuming arguendo the additional premium is or was actually and properly due
         under the policy, the question becomes why was this policy selected using this broker, in that upon
         information and belief the Defendant understood and admits that an additional premium would have been
         incurred, but not to that amount of a sum which is over 3 times the initial premium as originally paid.

         LAW:

                 Summary Judgment: As the law is well established as to Summary Judgment is well settled and will
         not be belabored, but briefly requires that "'the proponent ... make a prima facie showing of entitlement
         to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material
         issues of fact"'. Stonehill Capital Mgt. LLC v. Bank ofthe W, 28 N.Y.3d 439,448, 68 N.E.3d 683,688, 45
         N.Y.S.3d 864, 869, 2016 N.Y. LEXIS 3808, *8-9, 2016 NY Slip Op 08481, 5 (internal citations omitted).

                Agency: As previously raised by the Defendant there is a question of whether the policy as selected
         was proper for the required insurance. Defendant TDL (hereinafter "TDL").

                         The Restatement (Second) of Agency also supports the proposition that HN6
                         a broker who is not a general agent of an insurance .... company may still be
                         a special agent for the purpose of processing requests for policy loans and
                         dividend withdrawals. "A special agent is an agent authorized to conduct a
                         single transaction or a series of transactions not involving continuity of
                         service" (Restatement [Second] of Agency§ 3 [2]). In addition, a principal
                         and agent need not enter into a formal contract in order to create an agency
                         relationship (id., § 26, comment ... a). Moreover, even if an insurance broker
                         is an agent for the policyholder, the broker could also act as the insurer's
                         agent so long as the dual agency does not involve any conflict of interest (see,
                         id., § 313, caveat; § 392).

                         These general agency principles have been applied specifically to insurance
                         brokers by the courts of Pennsylvania, where Rutberg requested and cashed
                         the checks. " 'A HN7 broker may be found to have acted on behalf of the
                                                                                                        11
                         insurer . . . so as to be deemed the agent of the insurer and not the insured'
                         so long as there is 11 'some evidence of an authorization, or some fact from
                         which a fair inference of an authorization by the company might be deduced
                         to make an insurance broker the agent of the company' 11 (Taylor v Crowe,
                         444 Pa 471,475,282 A2d 682, 683-684, quoting Couch, Insurance§ 25.95
                         [2d ed]; see, Couch, Insurance§ 45:5, at 45-17 [3d ed]; Selected Risks Ins.
                          Co. v gthw~henhrruer, 540 FSupp 11, 1~•15 [ED Pn]). for mmmplw, wWIJ. w
                         the absence of a contract provision, where an insurer has authorized an
                         insurance ... broker to collect premiums, the broker acts as the agent of the
_ __ __,A,ch
               8
                  ~~=:::~::~::K::::ti:~:~:~::: :~:~~~:0/20 Page 3of 5      71~ = = ~- - -- - - --
         Letter in Opposition to Summary Judgment by Defendant TDL - January 30, 2020
                                                                                                                    ---
                                                                                                                             _J
         Page -3

                       insurer in doing so, and payment of a premium to the broker binds the
                       insurance company as if it had been paid directly to the company (see,
                       Transcontinental Oil Co. v Atlas Assur. Co., 278 Pa 558, 563-564, 123 A
                       497, 499; Joyner v Harleysville Ins. Co., 393 Pa Super 386, 393-394, 574
                       A2d 664, 668). Likewise, where, as here, an insurance broker, entrusted by
                       an insurer to deliver its checks to the policyholders, forges the payees'
                       indorsements and cashes the checks, the forger is "in a position comparable
                       to that of a trusted agent or employee, whose similar activities would . ..
                       preclude[] his principal from asserting the forgeries, under§ 3-405 (1) (c)"
                       (Thompson Maple Prods. v Citizens Natl. Bank, 211 Pa Super 42, 50, n 5,
                       234 A2d 32, 36, n 5).

      Guardian Life Ins. Co. of Am. v. Chemical Bank, 94 N.Y.2d 418, 422-423, 727 N.E.2d 111, 115, 705
      N. Y.S.2d 553,557, 2000 N. Y. LEXIS 79, *9-11, 40 U.C.C. Rep. Serv. 2d (Callaghan) 923 (New York Court
      of Appeals (2000)).

      CONCLUSION:

                The following facts are disputed, in that while it is not disputed that Arch issued an insurance policy:

              It is disputed as to whether the audit resulting in the increase of $171,339 was properly calculated,
      noting that TDL cannot replicate the results thereof, but Arch as agreed to try and assist TDL in this
      understanding. In furtherance thereof, the undersigned is also working with an accountant in furtherance of
      trying to understand the accuracy of Plaintiff's claims.

              Assuming that under the policy, the demanded premium of $219,088 ($171,339 + $47,749) was
      actually due and owed, did the broker obtain this policy in good faith and in conformity to the law on behalf
      ofTDL, and was the broker an agent for Arch or TDL.

              Finally, and perhaps the biggest and most critical issue: Do the transaction records demonstrate that
      the payments were made, properly so or otherwise, noting that efforts are ongoing to buttress the records set
      forth therein.

                Based upon the above, it is respectfully submitted there is no basis for Summary Judgment in this
      matter.                                                                         ~ (0vA- w•·J\ ~JJ c, f"_Y"iJillh
                Thanking Your Honor for your time and consideration.
                                                                                       UJ~R          01\   3' ( 9 (lP, t.f

                                                            ~:t~    ~ oJc~-oo
                                                            ~-;~ne,E?, - ~
                                     AN ADDENDUM OF PAYMENTS FOLLOWS                                             ~~(
                ~As ihls ~s an exhibit it i~ ¥MtUMted to bl! Heluded from the page count of thi~ I, r}               ~
                                                                                                                 ittjlicJ
                   Case 7:18-cv-06712-KMK-PED           Document 48 Filed 01/30/20 Page 4 of 5

- - - ~Ar
       ~ ch Specialty Insurance Company v. TDL Restoration, Inc., 18-cv-06712-KMK-PED
       Letter in Opposition to Summary Judgment by Defendant TDL - January 30, 2020
       Page -4




                                            ADDENDUM OF PAYMENTS
                                                               Dated                    Amount
                                                               January 19, 2016         $6,550.00
          Check #2553                                          March 28, 2016           $15,000.00
                                                               April 15, 2016           $6,500.00
                                                               April 19,2016            $6,550.00
          Citibank A/C # 3546 wire                             April 20, 2016           $5,650.04
          Citibank A/C # 3546 wire                             April 20, 2016           $5,932.24
                                                               June 8, 2016             $5,932.54

          Citibank A/C # 3546 wire                             June 16, 2016            $5,650.04

          Citibank A/C # 3546 wire                             July 15, 2016            $5,650.04

          Citibank A/C # 3546 wire                             August 8, 2016           $5,650.04
                                                               September 28,2016        $5,650.04

                                                               October 28,2016          $5,650.04
                                                               November 25, 2016        $5,650.04
                                                               December 8,2016          $527.20

          Citibank A/C # 3546 wire                             December 22, 2016        $526.16
                                                               December 28, 2016        $5,650.04
                                                                                        $80,518.42
Case 7:18-cv-06712-KMK-PED Document 48 Filed 01/30/20 Page 5 of 5




                                             ·49zs3.9l ..   O:OO· ..
                                             {21040:Q0      n.oo
                                             '.~it~ioa'     0:00
                                             . 200'it~:i;   0:00·
                                             2t ••w.oo      o.oo,
                                            :.:1sooo:oo     ooh
                                              "650000:      Mo
                                                            o.od'
                                            ·-49293.91
                                                598;00      O.G.O,
                                                · rs:20     o:o.o:
                                                50]:QO      0:00'
                                                  1.9:JS    Mo
                                               ,.s,:ij:20   o.oo
                                               .,sts:w      0.00
                                                SORBO       0,00iis:mi
                                                  tli~JJ    oao 3!!302'
                                               "5?fgQ
                                            ,+71 j39,oo
                                            ·::s-11ah
                                                            ~i! ·4~~~;:·
                                                            itllo . '~ors\i:
                                                            O;ciiJ
